Feankenthaler, J.
This is a motion by the plaintiff for an order bringing in Patrick McGovern, Inc., as an additional party defendant and permitting the issuance of a supplemental summons. The objection is made that notice of the application must be given to the proposed defendant. It is certain that notice to the original defendants must be given, and that is the meaning of the decision in Testing Laboratories of New York v. Krainin (124 Misc. 667). It cannot be construed to require that the proposed party must also be given notice. The case of Hennenlotter v. Norwich Union Fire Ins. Society (124 Misc. 626) would indicate that no such notice is necessary. It may be that notice is necessary under subdivision 2 of section 193 of the Civil Practice Act, but this motion is not made thereunder but rather pursuant to section 192. The question of the sufficiency of the cause of action against the new defendant is not properly before the court on this motion. Motion granted.